             Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
WAITING ROOM SOLUTIONS, LIMITED
LIABILITY LIMITED PARTNERSHIP,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 19-CV-7978 (CS)
EXCELSIOR INSURANCE COMPANY and
LIBERTY MUTUAL GROUP INC.,

                                             Defendants.
-------------------------------------------------------------x

Appearances:

Chelsea A. Four-Rosenbaum
Catania, Mahon & Rider, PLLC
Newburgh, New York
Counsel for Plaintiff

Marshall T. Potashner
Jaffe & Asher LLP
New York, New York
Counsel for Defendants

Seibel, J.

        Before the Court is Defendants’ motion to dismiss for failure to state a claim. (Doc. 17.)

Also pending, in this case removed from New York Supreme Court, Orange County, is

Plaintiff’s cross-motion to dismiss for lack of subject matter jurisdiction. (Doc. 20.) For the

reasons stated below, Plaintiff’s motion is DENIED and Defendants’ motion is GRANTED.
           Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 2 of 26




I.     BACKGROUND

                Facts

       For purposes of Defendants’ motion to dismiss for failure to state a claim, I accept as true

the facts, but not the conclusions, set forth in the Complaint. (Doc. 1-1 (“Compl.”).)1 Plaintiff

Waiting Room Solutions, Limited Liability Limited Partnership (“Waiting Room”) is a limited

liability limited partnership organized under the laws of the U.S. Virgin Islands with its principal

place of business in New York. (Compl. ¶ 7; NOR ¶ 6.)2 Waiting Room provides software

products and other technology for the medical industry. (Compl. ¶¶ 1, 18.) Defendant Excelsior

Insurance Company (“Excelsior”) is a stock insurance company organized under the laws of

New Hampshire with its principal place of business in Massachusetts. (NOR ¶ 8.) Defendant

Liberty Mutual Group Inc. (“Liberty Mutual”) is a corporation organized under the laws of

Massachusetts with its principal place of business in Massachusetts. (Id. ¶ 9.)

                1.      The Excelsior Policy

       Waiting Room procured a Commercial Protector Policy, Policy No. BOP8050067, (Doc.

18-2 (“Ins. Policy”)), underwritten by Excelsior (the “Excelsior Policy,” “Insurance Agreement,”

or “Agreement”), covering the period July 20, 2015 to July 20, 2016. (Compl. ¶ 2; Ins. Policy at

6.) 3 The Excelsior Policy’s liability insuring agreement (pursuant to the New York -

Amendatory Endorsement) provides, in pertinent part:

             We will pay those sums that the insured becomes legally obligated to pay as damages
             because of “bodily injury”, “property damage”, “personal injury” or “advertising
             injury” to which this insurance applies. We will have the right and duty to defend


      1 Because Doc. 1-1 is not consecutively paginated, citations to page numbers in the
Complaint refer to the page numbers generated by the Court’s electronic case filing system.
       2   “NOR” refers to Defendants’ Notice of Removal. (Doc. 1.)
       3 Because the Excelsior Policy is not consecutively paginated, citations thereto refer to
the page numbers generated by the Court’s electronic case filing system.


                                                     2
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 3 of 26




           any “suit” seeking those damages even if the allegations of the “suit” are groundless,
           false or fraudulent. We may at our discretion investigate any “occurrence” or offense
           and settle any claim or “suit” that may result.
(Ins. Policy at 94.) The insurance applies to bodily injury and property damage only if “[t]he

‘bodily injury’ or ‘property damage’ is caused by an ‘occurrence’ that takes place in the

‘coverage territory,’” (id. at 80), which includes “[t]he United States of America (including its

territories [and] possessions), Puerto Rico and Canada,” (id. at 88), and “occurs during the policy

period,” (id. at 80). The insurance applies to “‘personal injury’ caused by an offense arising out

of your business, excluding advertising, publishing, broadcasting or telecasting done by or for

you; . . . but only if the offense was committed in the ‘coverage territory’ during the policy

period.” (Id.) “Bodily injury” is defined as “physical injury, sickness or disease sustained by a

person,” including “mental anguish, mental injury, shock, fright or death that results from such

physical injury, sickness or disease.” (Id. at 71.) “Personal injury” is defined as

       injury, other than ‘bodily injury’ arising out of one or more of the following offenses:
       a. False arrest, detention or imprisonment; b. Malicious prosecution; c. The wrongful
       eviction from, wrongful entry into, or invasion of the right of private occupancy of a
       room, dwelling or premises that a person occupies, by or on behalf of its owner, landlord
       or lessor; d. Oral or written publication of material that slanders or libels a person or
       organization or disparages a person’s or organization’s goods, products or services; or
       e. Oral or written publication of material that violates a person’s right of privacy.

(Id. at 89.) “‘Occurrence’ means an accident, including continuous or repeated exposure to

substantially the same general harmful conditions.” (Id.)4




        4 In addition to the stated coverage areas, the Excelsior Policy contains a number of
explicit exclusions to Waiting Room’s business liability coverage. Because Defendants do not
rely on those exclusions at this stage, but instead will raise them as defenses in their answer
should the case survive this motion to dismiss, (see Doc. 19 at 10 n.2), I need not refer to them
for purposes of this Opinion.


                                                     3
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 4 of 26




               2.     The Underlying Action

       This matter arises out of what was originally several state court lawsuits filed by five

former Waiting Room employees (the “Underlying Plaintiffs”) against Waiting Room in 2016

and 2017, which the state court consolidated into one action on September 25, 2017 (the

“Underlying Action”). (See Doc. 21-1.) The Underlying Plaintiffs allege that Waiting Room’s

employee, Corey Shuster, who provided information technology services to the company, placed

a video camera disguised as a pen in the women’s restroom at Waiting Room’s offices. (See

Doc. 18-3 ¶¶ 39, 57; Doc. 18-4 at 1.)5 In or about February 2016, one of the Underlying

Plaintiffs discovered the camera and brought it to the attention of her supervisor. (UVC ¶¶ 45-

46.) The supervisor confronted Shuster, but did not reprimand him, instead giving him back the

camera and its contents and permitting him to leave the premises. (Id. ¶ 46-48.) The Underlying

Plaintiffs allege that Waiting Room permitted Shuster to delete certain videos and images of

them from digital devices, including devices owned or controlled by Waiting Room. (Id. ¶ 49.)

       The Underlying Plaintiffs further allege that on or about March 5, 2016, Waiting Room’s

Chief Executive Officer Lawrence Gordon. M.D. met with Shuster, took possession of the

computer and other devices held by Shuster, and viewed and deleted or destroyed certain videos

and images contained therein. (Id. ¶¶ 17, 50.) On March 9, 2016, Gordon convened a meeting

of Waiting Room staff, at which time the issue of the discovery of the camera was raised. (Id.

¶ 51.) During this meeting, Gordon initially denied, but later admitted, having viewed the

footage from the camera. (Id. ¶¶ 52-54.) Gordon also admitted at that meeting that Waiting




        5 Doc. 18-3 (the “UVC”) is the underlying Verified Amended Consolidated Complaint
submitted on October 26, 2017 by the Underlying Plaintiffs in the state court action, and Doc.
18-4 (the “Order”) is the Decision and Order of Judge Sandra B. Sciortino on the state court
Defendants’ motion to dismiss.


                                                    4
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 5 of 26




Room was aware that Shuster had placed a camera in the women’s restroom three years earlier,

and that Waiting Room continued to employ Shuster and allow him access to the restroom

despite its awareness of his activities. (Id. ¶¶ 58-59, 62-65.) Waiting Room did not discipline

Shuster for this behavior at the time and did not disclose this knowledge to the Underlying

Plaintiffs when they were hired. (Id. ¶¶ 64-66.) It is further alleged that, at the March 9 meeting,

Dr. Gordon demanded secrecy from Waiting Room employees and forbade them from discussing

the matter with any person other than those selected by Dr. Gordon. (Id. ¶ 60.) The Underlying

Plaintiffs allege that trade and business reasons motivated the decision to conceal Shuster’s past

activities and the demand for secrecy. (Id. ¶¶ 61, 67.)

       The Underlying Plaintiffs asserted ten causes of action against Waiting Room and its co-

defendants. (Id. ¶¶ 78-150.)6 In or about 2017, Waiting Room called upon Excelsior to defend

and indemnify it and its employees in connection with claims in the Underlying Action. (Compl.

¶ 21.) In October 2017, the same month that the UVC was filed, Liberty Mutual issued

correspondence acknowledging receipt of the UVC and agreed to defend Waiting Room, subject

to a “full and complete reservation of rights.” (Id. ¶ 22.) The reservation of rights stated, in

relevant part:

   •   Coverage exists under the Policy for damages because of “bodily injury” or “property
       damage” caused by an “occurrence” as defined by the Policy. We reserve all rights to
       deny coverage to the extent that Plaintiff does not seek to impose liability on an insured
       for “bodily injury” as defined under the Policy and New York law. [Underlying Plaintiff]

        6 The ten causes of action were (1) negligent hiring; (2) negligent retention /supervision;
(3) negligence; (4) gender discrimination in violation of New York Human Rights Law § 290 et
seq.; (5) unlawful surveillance in violation of General Business Law § 395-b; (6) invasion of
privacy in violation of Civil Rights Law § 51; (7) unlawful surveillance in violation of Labor
Law § 203-c(l); (8) intentional infliction of emotional distress (“IIED”); (9) negligent infliction
of emotional distress; and (10) constructive discharge /termination. The Defendants, in addition
to Waiting Room, were Waiting Room Solutions, LLC; Lawrence Gordon, M.D.; Old Sycamore
Realty LLC (the alleged owner, lessor, or manager of Waiting Room’s offices); and Corey
Shuster. (UVC at 1, 11, 13-17, 19-22.)


                                                      5
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 6 of 26




       alleges physical and emotional injuries but this does not meet the definition of “bodily
       injury” in the Policy.

   •   Coverage exists under the Policy for damages because of “bodily injury” or “property
       damage” caused by an “occurrence” as defined by the Policy. We reserve all rights to
       deny coverage to the extent that Plaintiff does not seek to impose liability on an insured
       for an “occurrence” as defined in the Policy. The thrust of the allegations are that the
       defendants engaged in intentional and deliberate employment discrimination on the basis
       of gender arising out of Plaintiff's employment. This does not constitute an “occurrence”
       as defined in the Policy.

   •   Coverage is excluded under the Policy for “bodily injury” or “property damage” expected
       or intended from the standpoint of the insured. While we do not believe the Lawsuit
       involves damages because of “bodily injury” or “property damage” caused by an
       “occurrence” as defined, to the extent the Lawsuit involves “bodily injury” or “property
       damage” which is expected or intended from the standpoint of the insured, there is no
       coverage.

   •   Coverage is precluded under the Policy for any obligation of the insured under a worker’s
       compensation or any similar law.

   •   Coverage is precluded under the Policy for “bodily injury” to an employee arising out of
       and in the course of “employment by the insured or performing duties related to the
       conduct of the insured business.” Although we do not believe that the Lawsuit seeks to
       impose liability on the Insured for “bodily injury” this exclusion operates to preclude
       coverage.

(Id. ¶ 22; Doc. 18-5 at 8.)

       On November 27, 2017, Waiting Room and Gordon filed a motion to dismiss all claims

and causes of action asserted against them in the Underlying Action, and on April 24, 2018, the

court granted the motion to dismiss in part, dismissing all claims except the claims for gender

discrimination as to three Plaintiffs and IIED as to all Plaintiffs. (Compl. ¶¶ 24-25; Order at 13.)

       In the year that followed, Excelsior and Liberty Mutual (together, “Defendants”)

participated in mediation along with Waiting Room and extended a settlement offer to the

Underlying Plaintiffs. (Compl. ¶¶ 30-33.) On or about April 12, 2019, nearly a year after the

Court dismissed all but two causes of action in the Underlying Action, Excelsior, through its

counsel, served correspondence disclaiming coverage, denying its duty to defend or indemnify


                                                     6
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 7 of 26




Waiting Room, and withdrawing from its defense of Waiting Room in the Underlying Action.

(Compl. ¶ 34; Doc. 18-6 (“Denial”).) The letter set forth the following reasons:

   •   Waiting Room Solutions, LLC does not qualify as an insured, and Lawrence Gordon
       does not qualify as an insured with respect to the conduct of Waiting Room Solutions,
       LLC[.]

   •   The remaining claims in the above-mentioned suit against [Waiting Room] do not seek
       recovery of damages for “bodily injury” caused by an “occurrence”; the remaining claims
       do not constitute an alleged “occurrence” as that term is defined in the Policy.

   •   The Employer’s Liability exclusion applies and bars coverage for all claims for bodily
       injury alleged against [Waiting Room] in the above-mentioned suit.

   •   The Expected or Intended Injury exclusion applies and bars coverage for all of the
       remaining claims for bodily injury alleged against [Waiting Room] in the above-
       mentioned suit.

   •   There are no claims for recover[y] of damages because of “personal injury” or
       “advertising injury” against [Waiting Room] remaining in the above-mentioned suit.

   •   It is against the public policy of the State of New York to insure the type of
       discrimination claims remaining against [Waiting Room] in the above-mentioned suit.

(Denial at 5; Compl. ¶ 34).

               Procedural History

       Waiting Room filed the instant action in New York Supreme Court, Orange County, on

July 19, 2019. (See Compl. at 6). The Complaint seeks a declaratory judgment that Excelsior is

obligated to defend Waiting Room and its co-Defendant, non-party Gordon, in the Underlying

Action, and pay all defense costs that have been and will be incurred in the Underlying Action,

(Compl. ¶ 42), as well as a declaratory judgment that Excelsior must indemnify Waiting Room

and Gordon “pursuant to the terms [of the Insurance Agreement],” (Compl. ¶ 44).7




        7 In the wherefore clause of paragraph 44 of the Complaint, Plaintiff asks a second time
for a declaratory judgment related to the duty to defend, rather than the duty to indemnify.



                                                    7
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 8 of 26




       On August 26, 2019, Defendants removed the instant action to this Court under 28 U.S.C.

§ 1441, asserting that this Court has subject matter jurisdiction under 28 U.S.C. § 1332. (NOR

¶¶ 3, 5). By pre-motion letter dated September 23, 2019, Defendants alerted the Court that they

planned to file a motion to dismiss and outlined their arguments. (Doc. 6.) On October 2,

Waiting Room informed the Court that it planned to file a cross-motion to dismiss for lack of

subject matter jurisdiction, which, if granted, would allow the case to proceed in state court.

(Doc. 12.) On October 21, the Court held a pre-motion conference regarding the proposed

motions. (Minute Entry dated Oct. 21, 2019.) The Court granted Waiting Room leave to amend

its Complaint in advance of Defendants’ impending motion to dismiss, but Waiting Room

apparently chose not to do so. Defendants filed the motion to dismiss the Complaint on

December 12, 2019, (Doc. 17), and Plaintiff filed its cross-motion on January 24, 2020, (Doc.

20).

II.    LEGAL STANDARD

               Motion to Dismiss for Lack of Subject Matter Jurisdiction

       “A federal court has subject matter jurisdiction over a cause of action only when it ‘has

authority to adjudicate the cause’ pressed in the complaint.” Arar v. Ashcroft, 532 F.3d 157, 168

(2d Cir. 2008) (quoting Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 425

(2007)), rev’d en banc on other grounds, 585 F.3d 559 (2d Cir. 2009). “Determining the

existence of subject matter jurisdiction is a threshold inquiry, and a claim is ‘properly dismissed

for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the

statutory or constitutional power to adjudicate it.’” Id. (citation omitted) (quoting Makarova v.




Given the context of the surrounding paragraphs, the court assumes that this is a typographical or
copy/paste error.


                                                     8
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 9 of 26




United States, 201 F.3d 110, 113 (2d Cir. 2000)). “When jurisdiction is challenged, the [party

asserting jurisdiction] bears the burden of showing by a preponderance of the evidence that

subject matter jurisdiction exists, and the district court may examine evidence outside of the

pleadings to make this determination.” Id. (citations and internal quotation marks omitted).

“The court must take all facts alleged in the complaint as true and draw all reasonable inferences

in favor of plaintiff, but jurisdiction must be shown affirmatively, and that showing is not made

by drawing from the pleadings inferences favorable to the party asserting it.” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (alteration, citation, and internal quotation

marks omitted), aff’d on other grounds, 561 U.S. 247 (2010). When the parties move to dismiss

both for lack of subject matter jurisdiction and on other grounds such as failure to state a claim

upon which relief can be granted, the Court must address the issue of subject matter jurisdiction

first. See Rhulen Agency, Inc. v. Alabama Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990).

                Motion to Dismiss for Failure to State a Claim

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (alteration, citations, and internal quotation marks

omitted). While Federal Rule of Civil Procedure 8 “marks a notable and generous departure




                                                       9
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 10 of 26




from the hypertechnical, code-pleading regime of a prior era, . . . it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678-79.

       In considering whether a complaint states a claim upon which relief can be granted, the

court “begin[s] by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth,” and then determines whether the remaining well-pleaded

factual allegations, accepted as true, “plausibly give rise to an entitlement to relief.” Id. at 679.

Deciding whether a complaint states a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the pleader is entitled to

relief.’” Id. (alteration omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

       When deciding a motion to dismiss, a court is entitled to consider:

       (1) facts alleged in the complaint and documents attached to it or incorporated in it
       by reference, (2) documents integral to the complaint and relied upon in it, even if
       not attached or incorporated by reference, (3) documents or information contained
       in defendant’s motion papers if plaintiff has knowledge or possession of the
       material and relied on it in framing the complaint . . . , and (5) facts of which judicial
       notice may properly be taken under Rule 201 of the Federal Rules of Evidence.

Weiss v. Incorporated Village of Sag Harbor, 762 F. Supp. 2d 560, 567 (E.D.N.Y. 2011)

(internal quotation marks omitted). Defendants filed an attorney declaration in support of their

motion to dismiss, (Doc. 18), and attached six exhibits: the Complaint, (Doc. 18-1), the

Excelsior Policy, (Doc. 18-2), the Underlying Verified Consolidated Amended Complaint, (Doc.

18-3), the Underlying Decision and Order dismissing all but two claims, (Doc. 18-4), the

Defendants’ Initial Reservation of Rights and Partial Disclaimer dated October 17, 2017, (Doc.

18-5), and Defendants’ Supplemental Disclaimer dated April 12, 2019, (Doc. 18-6). Plaintiff

also filed an attorney declaration, (Doc. 21), and attached as an exhibit the state court



                                                      10
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 11 of 26




Consolidation Order dated September 26, 2017, (Doc. 21-2). All of these documents are

incorporated by reference in the Complaint or are otherwise integral to and relied on in the

Complaint. (Compl. ¶¶ 2, 3, 19, 22, 25, 34.) As such, the Court may consider these documents

in ruling on the instant motions. Weiss, 762 F. Supp. 2d at 567.

III.   DISCUSSION

               Amount in Controversy

       Defendants removed this action under 28 U.S.C. § 1441 on the basis of this Court’s

subject matter jurisdiction over diversity actions set forth in 28 U.S.C. § 1332. (NOR ¶¶ 3, 5.)

The parties agree that this action satisfies § 1332’s complete diversity requirement, but Waiting

Room argues that Defendants have not shown that the statute’s amount-in-controversy

requirement of more than $75,000 is satisfied.

       The party invoking jurisdiction “has the burden of proving that it appears to a reasonable

probability that the claim is in excess of the statutory jurisdictional amount.” Scherer v.

Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (internal quotation

marks omitted).

       To determine the amount in controversy in a declaratory judgment action, a court must

look to the potential monetary value of the right. Lighton Indus., Inc. v. Allied World Nat’l

Assurance Co., 348 F. Supp. 3d 167, 181 (E.D.N.Y. 2018); Certified Multi-Media Sols., Ltd. v.

Preferred Contractors Ins. Co. Risk Retention Grp., LLC, 150 F. Supp. 3d 228, 239 (E.D.N.Y.

2015), aff’d, 674 F. App’x 45 (2d Cir. 2017) (summary order); see Am. Standard, Inc. v.

Oakfabco, Inc., 498 F. Supp. 2d 711, 717 (S.D.N.Y. 2007) (“In actions seeking declaratory or

injunctive relief, the amount in controversy is measured by the value of the object of the

litigation.”). “In declaratory judgment cases involving the applicability of an insurance policy to




                                                     11
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 12 of 26




a particular occurrence, the jurisdictional amount in controversy is measured by the value of the

underlying claim – not the face amount of the policy.” Amica Mut. Ins. Co. v. Levine, 7 F. Supp.

3d 182, 187 (D. Conn. 2014) (internal quotation marks omitted). Thus, the issue here is whether

there is a “reasonable probability” that the value of the object of the litigation – that is,

Defendants’ alleged duty to defend and indemnify against the underlying claim – has a value

exceeding $75,000. See Am. Safety Cas. Ins. Co. v. 385 Onderdonk Ave., LLC, 124 F. Supp. 3d

237, 241 (E.D.N.Y. 2015).

        When pleadings are inconclusive as to a jurisdictional requirement such as the amount in

the controversy, a court may look outside the pleadings to other evidence in the record, such as

affidavits. See Land v. Dollar, 330 U.S. 731, 735 n.4 (1947); United Food & Com. Workers

Union, Local 919 v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 305-06 (2d Cir.

1994). Here, Defendants have submitted evidence clearly showing a more than reasonable

probability that the value to Waiting Room of a declaratory judgment far exceeds $75,000.

        First, the Underlying Plaintiffs filed suit in New York Supreme Court seeking, for each of

their claims, “a sum that exceeds the jurisdictional limits of all lower courts which would

otherwise have jurisdiction” over the causes of action. (UVC at 24.) The maximum

jurisdictional limit for civil cases in the County Court of Orange County, which is the next-

lowest state court, is $25,000. N.Y. Jud. Law § 190(3). At present, one claim survives for three

Underlying Plaintiffs (gender discrimination) and another survives for five Underlying Plaintiffs

(IIED). Therefore, at minimum, the Underlying Action here can be said to be seeking




                                                       12
           Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 13 of 26




compensation of $200,000.8 Thus, by this evidence alone, there is a reasonable probability that

Defendants’ potential duty to indemnify is worth more than $75,000. 9

       Even assuming that any award in the Underlying Action will be less than $75,000,

Defendants’ potential duty to defend Waiting Room in the underlying lawsuit independently

exceeds that amount. Waiting Room’s own counsel’s prediction of the cost of defense through

trial, provided a month before Defendants denied coverage, was, at the low end, significantly

above $75,000. (Doc. 25-1.)

       Considering the monetary value of both the duty to indemnify and duty to defend, it is all

but certain that a declaratory judgment in favor of Waiting Room, if it were to prevail, would be

valued at well more than $75,000. This more than satisfies the “reasonable probability”

standard, Scherer, 347 F.3d at 397 (internal quotation marks omitted), and therefore this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332.

               Coverage Under the Excelsior Policy

       Defendants move to dismiss this action in its entirety under Rule 12(b)(6), arguing that

Plaintiff is not entitled to coverage under the Excelsior Policy because all claims conceivably

covered by that policy were dismissed from the Underlying Action. Plaintiff in its opposition




       8  Further, Defendants submitted additional evidence that claims similar to those
remaining have resulted in jury verdicts far exceeding $75,000 per plaintiff. (Doc. 26-1 (verdict
summary showing $750,000 verdict); 26-2 (verdict summary showing $3,000,000 verdict).)
Plaintiff argues that “[t]he verdicts in these other cases are not dispositive,” (Doc. 28 (“P’s Reply
Mem.”) at 3), and it is true that every case is different, but Defendants’ burden is not to show
dispositively that the claim is worth more than $75,000; they only must show a reasonable
probability that that is the case.
       9 Plaintiff contends that Defendants’ evidence of the settlement offer in the Underlying
Action, (Doc. 25-2), is improper under the Federal Rules of Evidence. (P’s Reply Mem. at 3.)
The Court need not reach this argument because even if that evidence were excluded, Defendants
have met their burden.


                                                     13
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 14 of 26




does not dispute that the remaining claims are not covered, and rather argues that Defendants are

estopped from asserting, or waived their right to argue, lack of coverage. (Doc. 22 (“P’s Mem.”)

at 10-15.) But Plaintiff in the Complaint contends, “[u]pon information and belief, [that] the

Excelsior Policy covered [Waiting Room],” and “[u]pon information and belief, [Waiting Room]

would otherwise have been covered, except for the exclusion in the Excelsior Policy.” (Compl.

¶¶ 35-36.) Accordingly, in an excess of caution, I first address whether Defendants plausibly

have a duty to defend and indemnify Waiting Room on the remaining causes of action in the

Underlying Action.

               1.      The Duty to Defend and Indemnify

       “[A]n insurer’s obligation to indemnify an insured must be based on the insurance

agreement.” Jakobson Shipyard, Inc. v. Aetna Cas. & Sur. Co., 961 F.2d 387, 389 (2d Cir.

1992). Under New York law, which the parties agree governs this case, “[a]n insured has the

burden of proving that the provisions of a policy provide coverage.” Chase Manhattan Bank,

N.A. v. Travelers Grp., Inc., 702 N.Y.S.2d 60, 61 (App. Div. 2000); see Jakobson Shipyard, 961

F.2d at 389. This burden requires the insured to show that the allegations of the underlying

complaint bring the action within the insuring clause of the policy purchased. See First Invs.

Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 165-66 (2d Cir. 1998).

       Similarly, the insurer is relieved of its obligation to defend the insured only if there is “no

possible factual or legal basis” on which the insurer might eventually be held to be obligated to

indemnify the insured, “or the insurer can show that the allegations of the [underlying] complaint

are solely and entirely within the policy exclusions, and that the allegations, in toto, are not

subject to any other interpretation.” Brooklyn L. Sch. v. Aetna Cas. & Sur. Co., 849 F.2d 788,

789 (2d Cir. 1988) (internal quotation marks omitted); see Brooklyn Ctr. for Psychotherapy, Inc.




                                                      14
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 15 of 26




v. Phila. Indem. Ins. Co., 955 F.3d 305, 310 (2d Cir. 2020) (insurer’s obligation to defend

terminates only if “no possible factual or legal basis” on which it might be obligated to

indemnify under any provision of policy).

               2.      The Excelsior Policy

       Insurance policies “are interpreted according to general rules of contract interpretation.”

Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98 (2d Cir. 2012). Courts “may not

frustrate the intentions of the parties by altering the contract’s terms or by reading into the

contract meanings not contemplated by the parties. Instead, [courts] give the words of the

agreement their ordinary and plain meaning.” Jakobson Shipyard, 961 F.2d at 389. An

insurance policy “must be construed to effectuate the intent of the parties as derived from the

plain meaning of the policy’s terms.” Andy Warhol Found. for Visual Arts, Inc. v. Fed. Ins. Co.,

189 F.3d 208, 215 (2d Cir. 1999). “Insurance policies are read in light of common speech and

the reasonable expectations of a businessperson.” United Nat’l Ins. Co. v. Granoff, Walker &

Forlenza, P.C., 598 F. Supp. 2d 540, 546 (S.D.N.Y. 2009) (internal quotation marks omitted).

“Unambiguous provisions” in the agreement are interpreted according to their “plain and

ordinary meaning.” Lavanant v. Gen. Accident Ins. Co. of Am., 79 N.Y.2d 623, 629 (1992). If a

provision is ambiguous, however, it is construed against the insurer. Breed v. Ins. Co. of N. Am.,

46 N.Y.2d 351, 353 (1978). “[A]mbiguity exists where the terms of an insurance contract could

suggest more than one meaning when viewed objectively by a reasonably intelligent person who

has examined the context of the entire integrated agreement and who is cognizant of the customs,

practices, usages and terminology as generally understood in the particular trade or business.”

Fabozzi v. Lexington Ins. Co., 601 F.3d 88, 90 (2d Cir. 2010) (internal quotation marks omitted).




                                                      15
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 16 of 26




       The Insurance Agreement explicitly provides coverage for “bodily injury,” “advertising

injury,” “property damage,” and “personal injury,” each of which is specifically defined. (Ins.

Policy at 80.) Any possible coverage for the Underlying Action would arise under “bodily

injury” or “personal injury.”

       The Agreement’s definition of “personal injury” includes only non-bodily injury

       arising out of one or more of the following offenses: a. False arrest, detention or
       imprisonment; b. Malicious prosecution; c. The wrongful eviction from, wrongful entry
       into, or invasion of the right of private occupancy of a room, dwelling or premises that a
       person occupies, by or on behalf of its owner, landlord or lessor; d. Oral or written
       publication of material that slanders or libels a person or organization or disparages a
       person’s or organization’s goods, products or services; or e. Oral or written publication of
       material that violates a person’s right of privacy.

(Id. at 89.) The plain language of this narrow provision shows that the parties did not intend that

claims for gender discrimination and IIED – which do not relate to arrest, prosecution, entry by a

landlord, slander, or publication – would be covered under this provision. 10

       “Bodily injury,” in contrast, is defined broadly as “physical injury, sickness or disease

sustained by a person,” including “mental anguish, mental injury, shock, fright or death that

results from such physical injury, sickness or disease.”11 (Id. at 71.) The Excelsior Policy

further specifies, however, that it only covers “‘bodily injury’ . . . caused by an ‘occurrence.’”




       10 At first glance one might think that the remaining claims in the Underlying Action
could fall under this provision, because Shuster conceivably “published” the privacy-invading
photos and videos when they were posted on the internet. (UVC ¶ 76). But there is no allegation
that Waiting Room or Gordon were involved in this publication. Additionally, the state court in
the Underlying Action allowed the IIED claim to go forward against Waiting Room and Gordon
specifically on the theory that Gordon tried to impose secrecy at the March 9 meeting, not based
on publication of the videos. (Order at 11-12). As such, these two claims are not covered by the
personal injury provision. Neither party suggests otherwise.
       11Because Defendants have not raised the issue, the Court assumes for the purpose of this
motion that the injuries alleged in the Underlying Complaint constitute “bodily injury” within the
meaning of the Policy.


                                                     16
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 17 of 26




(Id. at 80.) An “occurrence” is defined as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” (Id. at 89.) “Accident” is

commonly defined in contract law to be “an event or condition occurring by chance or arising

from unknown or remote causes.” Jakobson Shipyard, 961 F.2d at 389 (internal quotation marks

omitted). New York courts have interpreted the term to mean something “unexpected, unusual,

and unforeseen,” and “a sudden and instant happening . . . assignable to something catastrophic

or extraordinary.” Michaels v. City of Buffalo, 85 N.Y.2d 754, 757-58 (1995) (internal quotation

marks omitted). In an insurance context, an accident “is not given a narrow, technical definition

by the law. It is construed, rather, in accordance with its understanding by the average [person]

who, of course, relates it to the factual context in which it is used.” Miller v. Cont’l Ins. Co., 40

N.Y.2d 675, 676 (1976) (internal quotation marks omitted).

       Waiting Room does not dispute that, as of April 24, 2018, the court in the Underlying

Action dismissed all the causes of action except the Fourth Cause of Action, which alleges

gender discrimination under the Human Rights Law, N.Y. Exec. Law§ 290 et seq., as alleged by

three Underlying Plaintiffs, and the Eighth Cause of Action for IIED, as alleged by all five

Underlying Plaintiffs. To determine whether these causes of action are plausibly covered by the

Insurance Agreement, triggering Defendants’ duty to defend, the Court must analyze whether

these claims conceivably arise from an “occurrence.”

       Just because a claim arises from an intentional act does not necessarily take it outside the

scope of an “occurrence.” New York courts analyzing this question have “focused on the nexus

between an intentional act and the resulting damage.” City of Johnstown v. Bankers Standard

Ins. Co., 877 F.2d 1146, 1150 (2d Cir. 1989). “Recovery will be barred only if the insured

intended the damages, or if it can be said that the damages were, in a broader sense, ‘intended’




                                                      17
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 18 of 26




by the insured because the insured knew that the damages would flow directly and immediately

from its intentional act.” Id. (internal citation omitted) (citing McGroarty v. Great Am. Ins. Co.,

36 N.Y.2d 358, 363-65, (1975)). “In those instances, coverage is precluded because the damages

are not ‘accidental.’” Id. at 1151; see Brooklyn Ctr. for Psychotherapy, 955 F.3d at 310-11. An

important “distinction is drawn between damages which flow directly and immediately from an

intended act, thereby precluding coverage, and damages which accidentally arise out of a chain

of unintended though expected or foreseeable events that occurred after an intentional act.” City

of Johnstown, 877 F.2d at 1150 (internal quotation marks omitted). Therefore, “although an

intentional act may ultimately cause certain damages, those damages may, under New York law,

be considered accidental if the total situation could be found to constitute an accident.” Id.

(emphasis in original) (internal quotation marks omitted); see also Graphic Arts Mut. Ins. Co. v.

Pine Bush Cent. Sch. Dist., 73 N.Y.S.3d 241, 245 (App. Div. 2018) (“An act that is intentionally

committed or performed may still be considered an accident within the meaning of an insurance

policy, as long as the insured did not expect or intend the harm caused.”).

                       a.      Gender Discrimination

       New York courts hold that the “occurrence language in the Policy does not require

insurers to defend suits alleging solely disparate-treatment discrimination.” Brooklyn Ctr. for

Psychotherapy, 955 F.3d at 312. The New York Superintendent of Insurance has explained that

“[d]iscrimination based upon disparate treatment is an intentional wrong whose resultant harm

flows directly from the acts committed, and liability coverage for it is impermissible” as a matter

of New York public policy. N.Y.S. Dep’t of Fin. Servs., Circular Letter No. 1994-6, Insurance

Coverage for Discrimination Claims Based Upon Disparate Impact and Vicarious Liability

(1994), 1994 WL 16306026 (emphasis added). “[I]t cannot be said that the mental and




                                                     18
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 19 of 26




emotional injuries alleged by [an underlying plaintiff] as flowing directly from [the insured’s]

intentional discriminatory practice were unexpected and unforeseen by . . . the insured.” Mary &

Alice Ford Nursing Home Co. v. Fireman’s Ins. Co. of Newark, N.J., 446 N.Y.S.2d 599, 601

(App. Div. 1982), aff’d, 57 N.Y.2d 656 (1982). When “injuries alleged as a result of plaintiff’s

discriminatory practice were neither unexpected nor unforeseen, but rather . . . were the direct

and natural consequence of plaintiff’s intentional act,” they will not constitute an occurrence. Id.

This is because “the proof will necessarily establish that there was no accident within the

meaning of the insurance policies in question and, therefore, defendant will not be liable to

indemnify plaintiff.” Id. Ultimately, because a “defendant cannot be liable to indemnify

plaintiff for any damages it might have to pay as a result of [an underlying] action, defendant has

no duty to defend plaintiff in that action.” Id.

       Here, the fact allegations and remaining claims in the Underlying Complaint support only

a disparate treatment, rather than a more “accidental” disparate impact, gender discrimination

claim. Additionally, the state court held that “[c]laims sounding in negligence against an

employer for its failure to prevent the intentional torts of an employee are . . . barred by the

exclusive remedy provision [of the Workers’ Compensation Law], unless the tort was

perpetrated at the employer’s direction or instigation,” (Order at 8 (internal quotation marks

omitted)), and thus by definition found the remaining claims to be of an intentional nature.

       Further, the state court allowed the gender discrimination claim under New York Human

Rights Law to proceed based on acts that occurred after the discovery of the pen camera:

       [T]he Complaint alleges that, after the pen camera was discovered in the women’s
       restroom in February 2016, defendant Gordon, the principal of WRS, convened a staff
       meeting on March 9, 2016. At that meeting, the Complaint alleges that Gordon
       demanded secrecy regarding the incident. Taking these allegations as true, as the Court
       must, the Complaint sufficiently alleges that the remaining plaintiffs’ work environment




                                                      19
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 20 of 26




       thereby became permeated with discriminatory behavior so pervasive as to alter the
       conditions of their employment and create an abusive environment.
(Id. at 9-10.) The theory on which the state court found the gender discrimination claim

sufficient is one alleging damages resulting directly from an intentional act.

       The underlying allegations clearly accuse Waiting Room and Gordon of specifically

engaging in “intentional” gender discrimination. Thus, the discrimination claims remaining in

the Underlying Action cannot be deemed “accidental” and accordingly cannot arise from an

alleged “occurrence.” They are therefore not covered under the Excelsior Policy.

                       b.     IIED

       As noted, the state court dismissed all claims based on negligence and the only remaining

common law tort was IIED caused by alleged specific intentional conduct on Waiting Room’s

part. Under New York law, conduct underlying intentional torts usually will not constitute an

“occurrence.” See Bingham v. Atl. Mut. Ins. Co., 626 N.Y.S.2d 807, 808 (App. Div. 1995) (no

duty to defend for mental anguish allegedly caused by intentional conduct, even though an

unintentional result); Royal Indem. Co. v. Miller, 591 N.Y.S.2d 652, 652-53 (App. Div. 1991)

(intentional assault is not an “occurrence”). The IIED claim, like the gender discrimination

claim, was allowed to go forward against Waiting Room and Gordon based on the meeting and

Gordon’s demand for secrecy, which were intentional acts alleged to have directly harmed the

Underlying Plaintiffs. (Order at 11-12.) By its nature, the intentional conduct underlying the

IIED claim here does not constitute an “occurrence,” and thus it is not covered under the

Excelsior Policy. See Swan Consultants, Inc. v. Travelers Prop. Cas. Co., 360 F. Supp. 2d 582,

590 (S.D.N.Y. 2005); First Fin. Ins. Co. v. XLNT Recovery Specialist, Inc., No. 98-CV-5033,

2000 WL 943499, at *4 (S.D.N.Y. July 7, 2000); Brooklyn L. Sch. v. Aetna Cas. & Sur. Co., 661

F. Supp. 445, 454 (E.D.N.Y. 1987), aff’d, 849 F.2d 788.



                                                    20
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 21 of 26




                                                 ***

       Waiting Room offers no facts in its Complaint to support its conclusory statement that

“[u]pon information and belief, the Excelsior Policy covered [Waiting Room],” (Compl. ¶ 35),

nor does it provide any basis for its information and belief. See Arista Records, LLC v. Doe 3,

604 F.3d 110, 120 (2d Cir. 2010) (noting that unless “the facts are peculiarly within the

possession and control of the defendant,” the belief must be “based on factual information that

makes the inference of culpability plausible”). In its two memoranda of law, Waiting Room

does not even dispute, much less refute, Defendants’ argument that the discrimination and IIED

causes of action do not constitute “occurrences” as defined by the Excelsior Policy. I agree that

these remaining claims in the Underlying Action do not arise from an “occurrence” and are not

covered by the Excelsior Policy. Because there is “no possible factual or legal basis” on which

the insurer might eventually be held obligated to indemnify the insured under the Excelsior

Policy, Defendants do not have a duty to defend or indemnify Waiting Room under that policy.

               Waiver and Estoppel

       Waiting Room instead argues that Defendants nevertheless have a duty to defend and

indemnify because they have waived any right they may have had to deny coverage and/or are

estopped from doing so. (P’s Mem. at 10-15). In its Complaint, Waiting Room alleges that

“[u]pon information and belief, Defendants had an obligation to give notice of disclaimer as soon

as reasonably possible after it learned of the grounds for disclaimer of liability or denial of

coverage,” that “over one year elapsed between the dismissal of all non-intentional claims in the

[Underlying Action] and the [preparation of the] Denial of Coverage letter,” that “Defendants’

Denial of coverage was untimely” and that “Excelsior’s right to disclaim has been waived.”

(Compl. ¶¶ 37-40.)




                                                       21
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 22 of 26




       In the insurance context, New York law defines waiver as “a voluntary and intentional

relinquishment of a known right. Waiver may be found where there is direct or circumstantial

proof that the insurer intended to abandon the defense.” New York v. AMRO Realty Corp., 936

F.2d 1420, 1431 (2d Cir. 1991) (internal citation and quotation marks omitted). Waiver of rights

under an insurance contract “should not be lightly presumed.” Globecon Grp., LLC v. Hartford

Fire Ins. Co., 434 F.3d 165, 176 (2d Cir. 2006) (internal quotation marks omitted). A waiving

party must have “lulled the other party into sleeping on its rights under the insurance contract.”

Id. (internal quotation marks and alteration omitted).

       In certain instances, an insurance company may also be “estopped from denying or

disclaiming coverage where the proper defending party relied to its detriment on that coverage.”

Yoda, LLC v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 931 N.Y.S.2d 18, 20 (App. Div.

2011). “The purpose of equitable estoppel is to preclude a person from asserting a right after

having led another to form the reasonable belief that the right would not be asserted, and loss or

prejudice to the other would result if the right were asserted.” In re Shondel J. v. Mark D., 7

N.Y.3d 320, 326 (2006). This doctrine is applied “as a matter of fairness” in order “to prevent

someone from enforcing rights that would work injustice on the person against whom

enforcement is sought and who, while justifiably relying on the opposing party’s actions, has

been misled into a detrimental change of position.” Id.

       An insurer’s valid reservation of its right to deny coverage or assert a defense, however,

all but forecloses estoppel and waiver arguments. Globecon Grp., 434 F.3d at 176; Hutton

Constr. Co. v. County of Rockland, 52 F.3d 1191, 1193 (2d Cir. 1995); Steadfast Ins. Co. v.

Stroock & Stroock & Lavan LLP, 277 F. Supp. 2d 245, 254 (S.D.N.Y. 2003); Raniolo v.

Travelers Indem. Co., 718 N.Y.S.2d 884, 884 (App. Div. 2001). “When an insurer reserves its




                                                    22
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 23 of 26




right to deny coverage, estoppel and waiver may not be inferred.” Steadfast Ins. Co., 277 F.

Supp. 2d at 254; see Liberty Mut. Fire Ins. Co. v. J.&S. Supply Corp., 13-CV-4784, 2015 WL

13649824, at *9 (S.D.N.Y. June 29, 2015); K. Bell & Assocs., Inc. v. Lloyd’s Underwriters, 92-

CV-5249, 1997 WL 96551, at *7 (S.D.N.Y. Mar. 5, 1997), aff’d, 129 F.3d 113 (2d Cir. 1997)

(unpublished table decision).

       “A reservation of rights letter must give fair notice to the insured that the insurer intends

to assert defenses to coverage or to pursue a declaratory relief action at a later date.” United

Nat’l Ins. Co. v. Waterfront N.Y. Realty Corp., 948 F. Supp. 263, 268 (S.D.N.Y. 1996). Here,

Waiting Room makes no allegation and pleads no facts in its Complaint that the initial

reservation of rights letter from October 2017 was defective in any way. In fact, Waiting Room

acknowledges in its Complaint that that letter was “a full and complete reservation of rights,”

(Compl. ¶ 22), and the letter itself shows as much, (see Doc. 18-5 at 2). Waiting Room does not

suggest what other language the letter ought to have contained. I thus reject its suggestion, (P’s

Mem. at 12), that the letter was insufficiently specific to put Waiting Room on notice of

Excelsior’s views of its obligations under the Excelsior Policy.

       It is true that under New York law, “an insurer, who undertakes the defense of an insured,

may be estopped from asserting a defense to coverage, no matter how valid, if the insurer

unreasonably delays in disclaiming coverage and the insured suffers prejudice as a result of that

delay.” Bluestein & Sander v. Chi. Ins. Co., 276 F.3d 119, 122 (2d Cir. 2002) (citing Globe

Indem. Co. v. Franklin Paving Co., 430 N.Y.S.2d 109 (App. Div. 1980) (where insurer

undertakes defense of action, with knowledge of facts constituting defense to coverage, and

thereby deprives insured of control of his defense, insurer is estopped from denying coverage)).

“Prejudice may be presumed where an insurer, though . . . not obligated to provide coverage,




                                                     23
          Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 24 of 26




without asserting policy defenses or reserving the privilege to do so, undertakes the defense of

the case, in reliance on which the insured suffers the detriment of losing the right to control its

own defense.” Sparta Ins. Co. v. Tech. Ins. Co., 751 F. App’x 32, 34 (2d Cir. 2018) (summary

order) (internal quotation marks omitted) (emphasis added). Here, because Waiting Room does

not challenge that Excelsior validly reserved its rights in October 2017, and because the

reservation-of-rights letter specifically permitted Waiting Room and Gordon to select their own

counsel, (Doc. 18-5 at 9), its common law waiver and estoppel arguments fail as a matter of

law.12

         Next, Waiting Room relies upon New York Insurance Law § 3420(d)(2) for a statutory

waiver argument. Section 3420(d)(2) provides as follows:

         If under a liability policy issued or delivered in this state, an insurer shall disclaim
         liability or deny coverage for death or bodily injury arising out of a motor vehicle
         accident or any other type of accident occurring within this state, it shall give written
         notice as soon as is reasonably possible of such disclaimer of liability or denial of
         coverage to the insured and the injured person or any other claimant.

But this statutory waiver provision only applies to disclaimers of coverage based on exclusions

or breaches of policy conditions. In re Worcester Ins. Co. v Bettenhauser, 95 N.Y.2d 185, 188-

89 (2000). Timely disclaimer under the statute is not required where, as here, the claim falls

outside the scope of coverage. Id. at 189. This is because “[u]nder those circumstances, the

insurance policy does not contemplate coverage in the first instance, and requiring payment of a

claim upon failure to timely disclaim would create coverage where it never existed.” Id. at 188;

see Ill. Union Ins. Co. v. Midwood Lumber & Millwork, Inc., 13-CV-2466, 2014 WL 639420, at



12Even if the reservation of rights was flawed, “the [New York] Court of Appeals has only found
estoppel in cases where, by the time the insurer attempted to avoid liability under the policy, the
underlying litigation against the insured had reached a point where the course of the litigation
had been fully charted.” 206-208 Main St. Assocs., Inc. v. Arch Ins. Co., 965 N.Y.S.2d 31, 34
(App. Div. 2013). Plaintiff does not argue, and there is no indication, that that is the case here.


                                                      24
         Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 25 of 26




*9-10 (E.D.N.Y. Feb. 18, 2014); State Farm Fire & Cas. Co. v. Whiting, 862 N.Y.S.2d 420, 421

(App. Div. 2008); Mass. Bay Ins. Co. v. Nat’l Sur. Corp., 626 N.Y.S.2d 271, 273 (App. Div.

1995); Ward v. Sec. Mut. Ins. Co., 597 N.Y.S.2d 227, 228 (App. Div. 1993).

       Here, as discussed above, the remaining claims in the Underlying Action do not allege

“bodily injury” caused by an “occurrence,” and thus the claim does not fall within the coverage

of the Excelsior Policy. No policy exclusion or breach of condition is implicated. Because the

claims fall outside the scope of coverage in the first instance, the waiver doctrine pursuant to

§ 3420(d)(2) does not apply.13

       Accordingly, despite having waited a year to deny coverage, Defendants have not waived

their right to deny and are not estopped from doing so.

IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss is GRANTED.14 Plaintiff’s

cross-motion to dismiss is DENIED. The Clerk of Court is respectfully directed to terminate the

pending motions, (Docs. 17, 20), and close the case.



        13 The cases Waiting Room cites, (P’s Mem. at 10-15), are inapplicable, as all involve
situations where the insurer sought to deny coverage based on an exclusion or breach of a policy
condition, and not because the claim fell outside the scope of the insurance policy itself. See,
e.g., Plotkin v. Republic-Franklin Ins. Co., 113 N.Y.S.3d 133, 136, 137-38 (App. Div. 2019)
(insurer disclaimed coverage based on “a failure to comply with a condition precedent which, as
a matter of law, vitiates the contract”) (internal quotation marks omitted); Guzman v. Nationwide
Mut. Fire Ins. Co., 880 N.Y.S.2d 302, 302-03 (App. Div. 2009) (disclaiming coverage based on
late notice of the underlying lawsuit); Stout v. 1 E. 66th St. Corp., 911 N.Y.S.2d 696 (Sup. Ct.
2010) (unpublished table decision) (analyzing delay in disclaiming coverage for an additional
insured based on failure to provide timely notice of occurrence, claim, and suit), aff’d in relevant
part, 935 N.Y.S.2d 49, 54-55 (App. Div. 2011).
       14 Because I find that the Complaint is dismissed in its entirety based on Rule 12(b)(6), I
need not reach Defendants’ arguments that Plaintiff is not entitled to recover its attorneys’ fees
incurred in the prosecution of the instant action and that Liberty Mutual is entitled to dismissal
because Excelsior is the sole obligated insurer.




                                                     25
        Case 7:19-cv-07978-CS Document 29 Filed 09/09/20 Page 26 of 26




SO ORDERED.

Dated: September 9, 2020
       White Plains, New York

                                         _____________________________
                                          CATHY SEIBEL, U.S.D.J.




                                        26
